Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process of sending and receiving data, or an organization of human activity akin to forwarding mail. This judicial exception is not integrated into a practical application because the claim as a whole does not apply, rely on, or use the concept of sending and receiving data in a manner that imposes a meaningful limit on the judicial exception, see MPEP 2106.04(d).  For example, the claims do not require the performance of any processing on the data that is to be forwarded. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sending and receiving data is a well-understood, routine, and conventional activity, see MPEP 2106.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 25-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson “References to encrypted IEs in the rewritten HTTP message (S3-182340)” (August 2018, Dalian (CN)) in view of Iacono “Partial Data Protection via Structure-Preserving Document Partitioning” (2015).
As to claims 19, 25, 26, and 32, Ericsson discloses a machine/machine/method/method comprising:
a security edge proxy configured to implement application layer security for data exchanged between two core networks, (“the sending SEPP adds another element {“encBlockIdx”: 1}, the receiving SEPP” Ericsson § 3.1, the SEPP being a security edge proxy.) …, cause the apparatus at least to: 
process a protocol message received in the apparatus to generate an inter-network message (“A HTTP message received from an internal Network Function is reformatted into a JSON object called N32 Message payload, consisting of the following parts:” Ericsson § 13.2.4.2.1.1) based on the received protocol message, the inter-network message comprising a first part and a second part; and (“a. The authenticatedBlock containing complete set of information that is integrity protected … messageBlock – contains the complete original HTTP message.…. encryptedBlock - containing all the attribute values requiring encryption…. b. The modificationsBlock (modifiable integrity-protected) containing attribute values that require modifiable integrity protection” Ericsson § 13.2.4.2.1.1)
transmit the inter-network message toward a second security edge proxy; (see Ericsson § 13.2.4.2.2, flow diagram figure.)
wherein the first part is integrity protected but not encrypted and comprises first content elements of the received protocol message; (“authenticatedBlock … This block represents information that is integrity protected.” Ericsson § 13.2.4.2.1.2)
wherein the second part is integrity protected (“encryptedBlock and metadata is encapsulated into the authenticatedBlock, which represents the complete set of information that needs to be integrity protected.” Ericsson § 13.2.4.2.2) and encrypted and (“encryptedBlock - containing all the attribute values requiring encryption…. ” Ericsson § 13.2.4.2.1.1)
 comprises second content elements of the received protocol message (“The encryptedBlock is a JSON array that contains all the attribute values that require encryption. Attribute values can come from any part of the original HTTP message - request/response line, headers and payloads.” Ericsson § 13.2.4.2.1.3) as well as corresponding path elements (see Ericsson § 3.3 describing the JSON patch structure) indicating locations in the protocol message where the second content elements are located within the protocol message. (“The encryptedBlock is a JSON array that contains all the attribute values that require encryption. Attribute values can come from any part of the original HTTP message - request/response line, headers and payloads.” Ericsson § 13.2.4.2.1.3)

Ericsson does not disclose that the second (encrypted) content element comprises the claimed “path elements”. 
Ericsson also does not explicitly disclose:
the apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core

Iacono discloses encrypting content elements comprising path elements:
(“Hereupon, d1 is encrypted with the standardised means provided by JWE. The final step is composed of embedding the encrypted d1 into d0. Since d1 contains structure-preserving information, the ciphertext can be placed anywhere in d0….
The so-called add-in patch aip is a JSON Patch expression
containing the content of d1 in conjunction with the required
operations to add the data items contained in aip to d0 so that
the path results in the original document d.
[
{
"op":"add",
"path":"/objects/0",
"value":{"a11":"<va11>", ...}
}
]” Iacono p. 806, left column.)

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Ericsson with Iacono by providing the reconstruction commands of the divided HTTP data packet in an encrypted manner as described in Iacono.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ericsson with Iacono in order to provide selective data encryption while preserving the underlying data structure so that reversion to the original document; thereby providing a mechanism for selectively encrypting the data without disclosing the encrypted data or its locations to unintended viewers.
	
	Ericsson in view of Iacono does not explicitly disclose physical structure:
the apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core

	However, given the context of the Ericsson disclosure, i.e. the figure on page 6 of Ericsson, a person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ericsson in view of Iacono by providing physical computing structure to execute the software implemented steps disclosed by Ericsson and Iacono.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include physical computing structure in order to implement the functionality of the telecommunication infrastructure disclosed in Ericsson. 

	As to claims 20, and 27, Ericsson in view of Iacono discloses the machine/machine/method/method of claims 19, 25, 26, and 32 and further discloses: 
	Wherein the protocol is hypertext transfer protocol. (“A HTTP message received from an internal Network Function is reformatted into a JSON object called N32 Message payload” Ericsson § 13.2.4.2.1.1).

As to claims 21 and 28, Ericsson in view of Iacono discloses the machine/machine/method/method of claims 19, 25, 26, and 32 and further discloses:
Wherein the two core networks are cellular communication network core networks. (Ericsson is a proposal for updating a cellular standard.  Thus the networks in Ericsson are cellular networks.)

As to claims 22 and 29, Ericsson in view of Iacono discloses the machine/machine/method/method of claims 19, 26, 26, and 32 and further discloses:
Wherein the first part does not comprise indications of locations of the second content elements in the second part. (the first part can be mapped to any subset of the message in Ericsson.  See e.g. Messageblock/HTTP_headers/payload on page 2.  See also Iacono)

As to claims 23 and 30, Ericsson in view of Iacono discloses the machine/machine/method/method of claims 19, 25, 26, and 32 and further discloses:
Wherein the first part comprises indication of the second content elements wherein values of the second content elements are represented by replacement values or empty strings. (see Ericsson p. 2: “Hdr2”: “” and “IE2”: “”).


Claim(s) 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson “References to encrypted IEs in the rewritten HTTP message (S3-182340)” (August 2018, Dalian (CN)) in view of Iacono “Partial Data Protection via Structure-Preserving Document Partitioning” (2015), and Janajri et al., US 2015/0007351 (filed 2014-06).
As to claims 24 and 31, Ericsson in view of Iacono discloses the machine/machine/method/method of claims 23 and 30 but does not disclose:	
Wherein the apparatus is configured to randomly generate the replacement values.

Janajri discloses:
Wherein the apparatus is configured to randomly generate the replacement values.
(“The masked message object can, for instance, be the text message, or the image, or the video, augmented using a display masking function. The display masking function can, for example, be an action performed on the text message, image, or video such as, but not limited to, blurring, visual encryption, redacting, replacing characters, coloring, jumbling, replacing message, image or video with a random object, animating, picture replacement, or some combination thereof.” Janajri ¶ 16. See also Janajri ¶¶ 85 and 93)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ericsson in view of Iacono with Janajri by using random values in leu of the empty strings described in Ericsson.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide random information as the replacement text of Ericsson in order to provide a placeholder for the removed data that does not alter the size of the text, thereby preserving the structure and offsets of the surrounding data.  Additionally, the existence of random data would indicate that the data has been redacted rather than merely omitted, thereby allowing forwarding based on the expected existence of data without knowing its content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Redlich et al. US 20090254572, discloses revoery maps used to reconstitute redacted content.
Druker et al., US 2020/0084184, discloses a santization proxy that replaces sensitive fields in a message with encrypted data.
Kaler et al., US 2004/0088585, discloses including a manifest in the header of a packet to describe encrypted portions of said packet. 
Schimmelpfeng et al., US 2016/0021079, discloses replacing sensitive information in a message with random information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492